Desmond, J.
(dissenting). None of us, of course, deny that the
present Russian Government is frankly and grossly anti-religious and irreligious. But judicial recognition of that well-known fact is of no help in deciding this lawsuit. We are dissenting here because we strongly feel that this decision is an *36unlawful intrusion into the internal affairs of a religious body, contrary to first principles of American government, violative of the First Amendment’s guaranty of freedom of religions from such governmental interference, and in conflict with the controlling decisional law as set forth in Watson v. Jones (13 Wall. [U. S.] 679) and Westminster Presbyt. Church v. Trustees of Presbytery of N. Y. (211 N. Y. 214). For the decision about to be made is just this: that the judicial and legislative branches of the Government of this State have the power (and that the New York State Legislature has exercised the power) to oust from the archdiocesan cathedral of the Russian Orthodox Church in New York City, a prelate (defendant Benjamin) who has been appointed archbishop of that archdiocese by the Patriarch of Moscow, supreme head of that church. No other decision reaching such a result can be found in the books.
In aid of clarity we set down these indisputable and uncontested propositions:
1. The Russian Orthodox Church is a “ general ” or centrally organized church (see Watson v. Jones, supra, p. 722), under whose law and discipline the Patriarch of Moscow, as its supreme head, has the power of appointing archbishops.
2. Defendant Benjamin was appointed by the Patriarch as archbishop of the Diocese of North America and the Aleutian Islands, and that appointment is now in effect.
3. The Russian Orthodox Cathedral in New York City, is the see church of the archdiocese, and, accordingly, defendant Benjamin, as the duly appointed archbishop, is entitled to possess and occupy that cathedral as his see church.
4. Plaintiff-appellant, a New York corporation, holds title to the cathedral property but, under New York law, that title is in trust for the religious purposes of the Russian Orthodox Church, and for no other purpose (Westminster Presbyt. Church v. Trustees of Presbytery of N. Y., 211 N. Y. 214, 223, supra).
5. Plaintiff, in seeking to exclude defendant Archbishop Benjamin from possession of the cathedral, is acting under the control of, and in the interest of, a dissident or schismatic group of Russian Orthodox Catholic individuals and parishes, which group, formed at Detroit in 1924, refuses to recognize the authority and primacy of the Patriarch of Moscow.
*376. Under the law of New York (see Religious Corporations Law, § 5), religious denominations, such as the world-wide Russian Orthodox Church, have denominational control over their constituent churches, parishes or branches, and the constituents cannot escape such control by secession (Trustees of Presbytery of N. Y. v. Westminster Presbyt. Church, 222 N. Y. 305, 315).
7. The appointment of Archbishop Benjamin, as an official act of the highest Russian Orthodox Church authority, was a decision on a denominational matter of internal church government, and as such is final, and absolutely binding on the civil courts of this State (Watson v. Jones, 13 Wall. [U. S.] 679, 727, 729, supra).
The sum of those plain propositions is this: that Archbishop Benjamin’s possession of the cathedral is not subject to control by any civil authority or by any judgment of a civil court, and that no civil court may decree to the independent or nonconformist group (which controls plaintiff corporation), possession of that cathedral, hostile to the authority and action of the mother church [Watson v. Jones, supra, p. 734).
What bases, then, are announced for the direction by this court that a judgment issue which will remove defendant Benjamin from his cathedral? As we understand it, those asserted grounds are two: first, that the Moscow Patriarchate is not in fact functioning as the true central organization of the Russian church but is a mere agency or instrumentality of the Soviet regime; and, second, that article 5-C of the New York Religious Corporations Law has, by legislative fiat, ousted the patriarchal appointee, and turned the cathedral over to the schismatics. The first of those bases amounts to a new finding by this court, without evidentiary support in this record, and in the face of contrary testimony, and express contrary findings by both courts below. The second basis gives to article 5-0 a construction not reasonably supported by its language, or by its history, or by any reasonable or discoverable legislative intent — a construction which, furthermore, makes the statute unconstitutional. We now take up these matters in turn.
The finding, or determination, now being made by the major-t ity of this court as a basis for reversal, is that the presently ruling Patriarch of Moscow is not, and should not, be treated as, the true central head of the church, but that he is a mere fellow *38traveler on the communist road, serving not God but the Soviet Caesar. Interestingly enough, plaintiff itself seems not to cast so cold an eye on the Patriarch, since the record abounds with protestations by the “ American ”, or schismatic Orthodox Russians, of their filial loyalty and devotion to the Patriarch, whom they regard as a virtuous and venerable spiritual leader. Aside from that, and confining ourselves within the strict bounds of our own jurisdiction we, the Court of Appeals, have, of course, no power or right to adjudicate that the incumbent is no true Patriarch but a mere usurper or pretender. We dissenters refuse so to do, not from any mere na'iveté as to Russia and communism, but as a necessary conclusion from the record in this lawsuit. At the very most, we have here the attempted determination of a fact, vigorously denied by witnesses, and found to the contrary by the courts which have jurisdiction to pass on facts. )
It is suggested that common sense, or general knowledge, makes it appropriate for us to take judicial notice that Patriarch Alexy is not acting independently but is obeying commands of his communist masters. Perhaps he is, for all we know, but his motivation is no. proper subject of judicial notice. Many years ago our predecessors warned us against taking judicial notice in such uncertain fields (see Baxter v. McDonnell, 155 N. Y. 83, 93). And, even if we could, somehow or other, get sure knowledge that the Patriarch’s appointment of this archbishop was made for the most unholy reasons, or because of the meanest accommodation to brute power, we still could not, as a court, strike down the appointment or refuse to give it credit. The Patriarch, like all men, must account for his stewardship, but not to the New York courts.
The long and the short of it is that this is an ecclesiastical matter, to which, be their answer right or wrong, the ecclesiastic superiors have the final answer. “ * * * and civil courts, if they should be so unwise as to attempt to supervise their judgments on matters which come within their jurisdiction, would only involve themselves in a sea of uncertainty and doubt, which would do anything but improve either religion or good morals ” (Connitt v. Reformed Prot. Dutch Church of New Prospect, 54 N. Y. 551, 562). We are not talking about the powers of courts or of government to keep from our shores *39persons dangerous to our institutions, be they churchmen or laymen, or to deal with such persons when and if they violate our laws. No one has testified that Archbishop Benjamin is such a subversive, and, if he were, the New York courts would hardly be the place, or an action of ejectment the method, to arrange for his deportation from our shores. The United States Government has never withdrawn recognition of the Russian Orthodox Church and its Patriarch (see Ponce v. Roman Catholic Church, 210 U. S. 296, 318).
We turn now to the statute which seems to be appellant’s chief reliance. Article 5-C of the Religious Corporations Law, consisting of four sections (§§ 105-108), was enacted in 1945 (L. 1945, ch. 693) and amended in 1948 (L. 1948, ch. 711). Its language follows the general pattern of several other articles in the same law. On its face there is no indication that it had any purpose other than that of any other special or general law incorporating a religious society or sect or church, that is, “ to give an organization for public worship legal rights, and to impose on it legal obligations as a corporate body ” (Van Buren v. Reformed Church of Gansevoort, 62 Barb. 495, 497; Petty v. Tooker, 21 N. Y. 267, 271). Incorporation of a church is the method by which the municipal law recognizes a church’s present existence. Obviously, such a statute cannot be a device for transferring property from one faction to another, or for subjecting centrally organized churches to the control of seceding groups. Neither of those two general statements will be contradicted, and yet we are told that the passage by the New York Legislature, in 1945, of article 5-C, and its amendment in 1948, had the precise and intended effect of freeing the whole Russian Orthodox religious community in America from its traditional submission to its supreme hierarchical head, of outlawing in New York so much of that community as remained submissive to the Patriarch, of putting the whole group and all its properties under the control of the new schismatic “ Russian Church in America ”, and, specifically, of mandating the ouster of the patriarchically appointed archbishop and the substitution of a rival claimant, not so appointed. We confidently assert that there is nothing in the statute itself to suggest such a legislative coup, that there is much to show that such was not the legisla*40tive purpose, and that the statute, if so intended or so construed, is plainly unconstitutional.
The first section (105) in article 5-C is headed “ Definitions ”. It is not in form or in meaning a preamble or legislative finding of fact. It defines two terms used elsewhere in the article: “ Russian Church in America ” and “ Russian Orthodox church ’ ’. The long, one-sentence definition of the first of those terms says that, as used in the article, it means those churches, cathedrals, parishes, etc., which were known as the Russian American Mission of the Russian Orthodox Church from 1793 to 1870, then known as the Diocese of Alaska, etc., from 1870 to 1904, then as the Diocese of North America and the Aleutian Islands from 1904 to 1924, and which have been known as the Russian Orthodox Greek Church of North America since 1924, and which were subject to the administrative jurisdiction of the Most Sacred Governing Synod in Moscow until 1917, later the “Patriarchate of Moscow ”, but which “ now constitute an administratively autonomous metropolitan district created pursuant to resolutions adopted at a general convention (sober) of said district held at Detroit, Michigan, on or about or between April second to fourth, nineteen hundred twenty-four.” A “ definition ” of a term is a precise statement of its meaning. Nothing could be more precise than the statement (above summarized) which the Legislature thus gave us of what the Legislature meant by the use, in article 5-C, of the term “ Russian Church in America ”. The definition describes, by reciting its history, the particular “ group ” of churches intended to be affected by the article. So read, the definition cannot possibly mean anything but this: that the “ group ” of churches or parishes- thus recognized by the Legislature under the name “ Russian Church in America ”, were those particular churches and parishes which were formerly part of the unified body called at successive times first the “ Russian American Mission ”, then called the “ Diocese of Alaska and the Aleutian Islands ”, then styled the “ Diocese of North America and the Aleutian Islands ” and which have been called the “ Russian Orthodox Greek Catholic Church of North America ” since 1924 — in other words, the secessionists. To make that totally clear, the Legislature added to its “ definition ” a statement that it meant those churches, cathedrals or parishes which, though *41formerly subject to the Moscow Patriarch, had created themselves into an autonomous metropolitan district (or diocese) in April, 1924. On the trial, the witnesses agreed that not all the American parishes of the Russian Orthodox Church have gone over to the new “ American ” church. The definition describes those who did so cross over. The second “ definition” in section 105 (of “ Russian Orthodox church ”) says that term means a church, cathedral, etc., founded and established with the purpose and intent of adhering to the new metropolitan district.
The next section (106) of article 5-C sets forth the formalities for incorporation of a “ Russian Orthodox church ”, as defined in section 105. Section 107, as amended in 1948, prescribes the method of government, by the new “ Russian Church in America ” of “ every Russian Orthodox church in this state ”, whether incorporated before or after the creation of the new “ autonomous metropolitan district ”. Appellant seizes upon the words “ every Russian Orthodox church in this state ” as meaning, literally, every Russian Orthodox parish, church or cathedral, whether or not it has seceded, and whether or not it desires to retain its traditional ties with the Patriarch. Of course, the words must be limited as defined in section 105, which says precisely what they are to mean, when “ used anywhere in this article ”.
Section 108, headed “ Reincorporation of existing corporations ” authorizes the reincorporation “under the provisions of this article ”, of any “ heretofore incorporated Russian Orthodox church ”. Such a provision would be useless and meaningless if the Legislature had, by the previous sections of the article, put every Russian Orthodox church and parish, automatically, into the new, dissident, “ Russian Church in America ”. Indeed, if so strange and ruthless a plan had been intended by the Legislature, section 105 itself (“ Definitions ”) would have been meaningless and unnecessary since, with all included, there would be no need for any definition or limitation.
Article 5-C, we think, is so plain and clear as not to need or permit any construction beyond the patent meaning of its simple words (Matter of Bathscheck, 300 N. Y. 346, 350). But if construction were permissible, every known canon of construe*42tian would lead to the same result: that the Legislature could not have intended this as a statute of outlawry, ouster, or disestablishment. Words in a statute are to receive their natural and obvious meaning; the general purpose and spirit of the law is to be kept in mind; objectionable consequences, injustice and unreasonableness are to be avoided; acts will not be so construed as to accuse the Legislature of a purpose to do harm (see McKinney’s Cons. Laws of N. Y., Book 1, Statutes [1942 ed.], §§ 94, 96,141,143,146,148,151, and cases cited for these propositions). A bad result suggests a wrong construction (People ex rel. Beaman v. Feitner, 168 N. Y. 360, 366). We find another aid to construction in the very practical idea that the busy New York Legislature which enacted over 1,200 laws in 1945, and which had no committee reports or debates as to article 5-C, was entitled to believe that this law meant what it said, without hidden purposes.
And one of the most urgent of all the canons of construction is this one: that a statute must be construed, when possible, 1 ‘ in manner which would remove doubt of its constitutionality, and possible danger that it might be used to restrain or burden freedom of worship or freedom of speech and press ” (People v. Barber, 289 N. Y. 378, 385). Put another way, the rule is that the construction, if at all possible, must be such as not only to avoid unconstitutionality but to avoid grave doubts thereof (Matter of Cooper, 22 N. Y. 67, 87, 88; Kovacs v. Cooper, 336 U. S. 77, 85; Tauza v. Susquehanna Coal Co., 220 N. Y. 259, 267; People v. Realmato, 294 N. Y. 45, 50; United States v. Jin Fuey Moy, 241 U. S. 394, 401). How can there be any dispute but that this article 5-C, if read so as to take this archbishopric from the control of the central church and give it to appellant’s group, is unconstitutional? Watson v. Jones (supra), does not use the precise word ‘ ‘ unconstitutional ’ ’ but the opinion, contrasting American with old world systems (see p. 728 et seq. of 13 Wall. [U. S.]), says that ‘ ‘ In this country the full and free right to entertain any religious belief, to practice any religious principle ” finds expression in the American rule of law that the determinations of the tribunals and judicatories of a centrally organized church are absolutely binding on the civil power. The modern Supreme Court in Everson v. Board of Educ. (330 U. S. 1, 13), has cited Watson v. Jones (supra), as authority for the proposition that *43the First Amendment provides “ protection against governmental intrusion on religious liberty ” through statutes. It is no answer to this charge of unconstitutionality that there is here in dispute a “ property right ” only as to the use of a building. “ * * * when rights of property are dependent upon the questions of doctrine, discipline or church government, the civil court will treat the determination made in the highest tribunal within the church as controlling ” (Baxter v. McDonnell, 155 N. Y. 83,101, supra, citing Watson v. Jones, supra; and Connitt v. Reformed Prot. Dutch Church of New Prospect, supra; see Gonzalez v. Archbishop of Manila, 280 U. S. 1,16).
We pause to remark on the notable similarity between the present case and Watson v. Jones (supra). A controversy over slavery split the Presbyterian Church in Kentucky in the 1860’s; dissension over communism ideologies and Soviet controls played their part in the internecine warfare which broke out among the American members of the Russian Orthodox Church. A faction withdrew from the central control in the Presbyterian Church; plaintiff’s faction here divorced themselves from their supreme hierarch. In Watson v. Jones, the Supreme Court, holding the Presbyterian controversy to be “ a case of division or schism in a church ” (p. 717), as is surely true of our case, made the classic statement of law which runs from page 722 to the end of the long opinion. The holding as between the dissenters and the central organization was summarized thus: “ They [the schismatics] now deny its authority, denounce its action, and refuse to abide by its judgments. They have first erected themselves into a new organization, and have since joined themselves to another totally different, if not hostile, to the one to which they belonged when the difficulty first began. Under any of the decisions which we have examined, the appellants, in their present position, have no right to the property, or to the use of it, which is the subject of this suit ” (p. 734).
Going back to the statute (art. 5-C) and its supposed effect here, we have, fortunately, the strongest kind of proof from the Religious Corporations Law itself that the Legislature never intended for article 5-C the meaning and result now ascribed to it. In 1943 (ch. 145 of that year) the Legislature, two years before it set up article 5-C, had enacted a new article XV of the *44Religious Corporations Law and had, concurrently, amended subdivision 3 of section 15 of the Religious Corporations Law. That 1943 legislation described and recognized a 1 ‘ federation ’ ’ of the “ four primary Orthodox Greek Catholic jurisdictions in America ”, being the churches, congregations, etc., recognized by the “ apostolic historic Orthodox Patriarchates of Constantinople, Antioch, Moscow and Serbia (Jugoslavia) ”. Among other things, that 1943 law described the processes whereby new congregations adhering to the four historic patriarchates could be newly incorporated or reincorporated as member churches of the federation. The significance for us is this: as late as 1943, the Legislature was thus legislating as to those churches which were under the government of the Moscow Patriarch. The Governor of New York, after signing the bill, made it clear that he so understood its import. In a speech at Buffalo (see Public Papers of the Governor, 1943, p. 550) Governor Dewey said: “ For more than 180 years members of the Greek Church have been on what is now American soil. We find in the records that as long ago as 1763 a native of the Aleutian Islands was converted by a devout and hardy missionary from Russia. Nineteen years later the Holy Synod sent a mission of eight monks to Alaska and in 1794 they established missionary headquarters on the Kodiak Island. Three years later the hierarchy of the Greek Church consecrated a Bishop of Alaska, but he perished at sea before he could ever reach his diocese. The living successor of the reverend prelates who succeeded him is The Most Reverend Metropolitan Benjamin of New York. It is an interesting historic fact, particularly in these days, that his full title is Metropolitan of the Archdiocese of the Aleutian Islands and North America.”
The Most Reverend Metropolitan Benjamin whom the Governor thus saluted as the successor to the historic line of Orthodox prelates in America was our defendant Benjamin.
Thus we see that in 1943, by article XV and the amendment to section 15, the Legislature dealt with those Orthodox churches which remained loyal to the Patriarch and in 1945 and 1948, through article 5-C, gave its attention and recognition to the new, nonconformist ‘ ‘ American Church ’ \ There is no slightest sign that the Legislature intended the later statutes to repeal the earlier. We should not strain to discover a repeal by implication *45but must read these statutes as harmonious parts of a whole and assume that the Legislature in 1945 knew what it had done in 1943 (Matter of Cooper, 22 N. Y. 67, 88, supra; Chase v. Lord, 77 N. Y. 1, 18; Matter of Tiffany, 179 N. Y. 455, 457; Matter of Timmis, 200 N. Y. 177, 181; Betz v. Horr, 276 N. Y. 83, 88; Morris Plan Ind. Bank of N. Y. v. Gunning, 295 N. Y. 324, 331). “ The intent and purpose of the legislative commands must be found from the statutes relating to the same general subject-matter taken as a whole ” (Betz v. Horr, supra, p. 88). “ If by any fair construction, whether strict or liberal, a reasonable field of operation can be found for both acts, that construction should be adopted. In other words, if the old and the new law, by any reasonable interpretation, can stand together, there is no repeal by implication ” (Matter of Tiffany, supra, p. 457). The Legislature in 1943 dealt with the patriarchal church, in 1945 with the American church, and there is no repugnance, inconsistency or overlapping of the two sets of statutes.
A final comment:
In the long run, communist repression and abuse of religion will make religion stronger, for “ the blood of the martyrs is the seed of the Church And so with government interferences with churches in our country. But with us the loser will be a traditional principle of American government: that the inner affairs of religious bodies are no concern of the State.
The judgment should be affirmed, with costs.
Lewis, Dye and Froessel, JJ., concur in opinion by Conway, J.; Lewis, Conway and Dye, JJ., concur in separate opinion by Froessel, J.; Desmond, J., dissents in opinion in which Loughran, Ch. J., and Fuld, J., concur.
Judgments reversed, etc. [See 302 N. Y. 689.]